       Case 7:19-cr-02342 Document 18 Filed on 01/28/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
VS.                                                   §       CASE NO.: 7:19-cr-02342
                                                      §
VERONICA ORTEGA                                       §

               UNOPPOSED MOTION FOR CONTINUANCE UNDER SEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, VERONICA ORTEGA, the Defendant herein, by and through her

attorney BELIA A. PEÑA, and files this Motion for Continuance and in furtherance thereof

would respectfully show as follows:

                                                 I.

       Defendant’s case is set for Final Pre-Trial on January 30, 2020 at 9:00 a.m., in the

United States Federal Courthouse of McAllen, Texas, before the Honorable Micaela Alvarez.

       The need to file this UNOPPOSED MOTION FOR CONTINUANCE UNDER SEAL did

not arise until January 27, 2020. Defendant’s case is still in negotiations with the Government,

and defendant and her counsel require additional time to complete discovery.

               Counsel for Defendant has conferred with Hon. Amy Greenbaum, AUSA, and she

is unopposed to the granting of this motion.

       This motion is not brought for delay, but in the interest of justice.
      Case 7:19-cr-02342 Document 18 Filed on 01/28/20 in TXSD Page 2 of 2




                                               II.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays unto the Court this

UNOPPOSED MOTION FOR CONTINUANCE UNDER SEAL be granted.



                                            Respectfully submitted,


                                             /s/ Belia A. Peña
                                             BELIA A. PEÑA
                                             Southern District of Texas Federal No. 3244187
                                             New Mexico Bar No. 149878
                                             108 North Jackson Rd., Suite 14
                                             Edinburg, Texas 78541
                                             Tel. (956) 831-1424
                                             Fax. (956) 587-5302


                                    CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument has been
delivered to all respective counsel via CM/ECF on the 28th day of January, 2020.


                                             /s/ Belia A. Peña
                                             BELIA A. PEÑA



                             CERTIFICATE OF CONFERENCE

       I, BELIA A. PEÑA, hereby certify that on January 27, 2020, I contacted the following

counsel of record in this matter:

Hon. Amy Greenbaum

                                             /s/ Belia A. Peña
                                             BELIA A. PEÑA

                                               2
